DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 03/11/2021, with respect to the rejections of claims 1-5, and 12-30 under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0013628 A1), in view of (3GPP TSG RAN WG1 #88, R1-1701625, Athens, Greece, February 13-17, 2017, Title: The performance evaluation of non-orthogonal MA in eV2X, Source: ZTE, ZTE Microelectronics, Agenda item: 7.2.1.4), and rejection of claims 6-11 under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0013628 A1), and (3GPP TSG RAN WG1 #88, R1-1701625, Athens, Greece, February 13-17, 2017, Title: The performance evaluation of non-orthogonal MA in eV2X, Source: ZTE, ZTE Microelectronics, Agenda item: 7.2.1.4), in view of Xiong et al., (WO 2018/032014 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/11/2020 has been withdrawn.  
3.	The interpretation of claims 13, 16 and 26 under 35 U.S.C. 112(f) are withdrawn.
4. 	The rejection of claims 5, 17, 25, and 30 under 35 U.S.C. 112(b) are withdrawn in light of appropriate amendments.

Allowable Subject Matter
5.	Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amended limitations in the claims 1, 13, 18, and 26 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“determining multiple access (MA) signature for distinguishing a sidelink control information transmission of the transmitting device from another sidelink control information transmission of another transmitting device on a same frequency resource;”
“transmitting sidelink control information using the MA signature on a first set of frequency resources, the sidelink control information corresponding to first data information;”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463